                   TRANSCRIPT OF FACEBOOK LIVE VIDEO

                           ACCOUNT OF DIJON SHARPE

                            DATED OCTOBER 9, 2018




                       I
       LEGAL MEDIA EXPERTS                  I
                  800-446-1387                                  EXHIBIT A
Case 4:19-cv-00157-D Document 1-2 Filed 11/03/19 Page 1 of 25
                                                                           2

 1             [VIDEO BEGINS]

 2   00:00           OFFICER ELLIS: ... you ain't got your

 3             seatbelt on.

 4                   MR. STATON: Okay.

 5   00:02           OFFICER ELLIS: You got your ID on you?

 6                   MR. STATON: No.      You can run my license,

 7             though.

 8   00:07           OFFICER ELLIS: You got your ID number?

 9                   MR. STATON: No.      I'll give you my name.

10             Juankesta Staton.

11   00:13           OFFICER HELMS: Pulled right out in front of

12             that officer too, didn't you?

13                   MR. STATON: He had a stop sign, didn't he?

14                   MR. SHARPE: What officer?

15   00:19           MR. STATON: I thought I saw a stop sign

16             right there.

17                   MR. SHARPE: There is a stop sign right

18             there.

19   00:22           MR. STATON: Yeah, I know.

20                   OFFICER ELLIS: What's your name?

21                   MR. STATON: Juankesta Staton. J-u-a-n --

22                   OFFICER ELLIS: J-u --

23   00:23           MR. STATON: -- K-e-s-t-a, S-t-a-t-o-n.

24                   OFFICER ELLIS: J-u-a-n --




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 2 of 25
                                          Experts
                                  800-446-1387
                                                                           3

 1                   OFFICER HELMS: You got your ID on you?

 2   00:34           OFFICER ELLIS: -- K-e-s-t-a what?

 3                   MR. STATON: J-u-a-n-k-e-s --

 4                   OFFICER HELMS: Hey.

 5   00:37           MR. STATON: -- T-a.

 6                   OFFICER ELLIS: Right.

 7                   MR. STATON: Juankesta Staton, S-t-a-t-o-n.

 8   00:41           OFFICER ELLIS: Date of birth?

 9                   MR. STATON: 7/3/80.

10                   OFFICER ELLIS: All right.         Just hang tight,

11   00:48     all right?

12                   MR. STATON: Uh-huh.         You know there was a

13             damn stop sign on the other side.

14   00:54           MR. SHARPE: It was a stop sign.

15                   MR. STATON: They looked at it.

16   01:14           OFFICER HELMS: Where y'all live?

17                   MR. STATON: I live in Greenville.

18                   OFFICER HELMS: All right.         What are you

19   01:17     doing over here?

20                   MR. STATON: Um --

21                   MR. SHARPE: Handling business.

22   01:21           MR. STATON: Going to the neighborhood to

23             put tires on my car I just bought.

24                   OFFICER HELMS: All right.         What's that




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 3 of 25
                                          Experts
                                  800-446-1387
                                                                           4

 1   01:26     mean, handling business?

 2                   MR. SHARPE: Handling our business.

 3                   MR. STATON: [Inaudible]

 4   01:29           OFFICER HELMS: Okay.        Why isn't your

 5             seatbelt on?

 6                   MR. STATON: I'm in Winterville.

 7   01:33           MR. SHARPE: Just took it off when your man

 8             came up.

 9                   OFFICER HELMS: All right.

10   01:37           MR. STATON: I'm in Winterville.         I guess

11             the police officer running my license.            I guess

12             that police officer running my li -- well, he

13   01:46     gonna pull it up.       The police officer -- a

14             police officer told me he was running my

15             license.

16   01:53           I don't know if he had a -- huh.          Oh, no,

17             it's not.     It has something on [inaudible].

18   02:01           We've got the tires on the car.         We just

19             came from Wal-Mart, going to put the tires n

20             the car.

21   02:07           We went through -- I went through your

22             direction in Winterville instead of going the

23             highway.

24   02:15           And one of them was following me the whole




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 4 of 25
                                          Experts
                                  800-446-1387
                                                                           5

 1             while, and I passed y'all house.

 2   02:20           Um, Blount and somewhere else.           It looks

 3             straight to be by the school, the same way you

 4             be going, where we just went yesterday to go

 5   02:27     get the car.      Me and Dijon.     The same thing

 6             again, right?      I said the same thing, man.        The

 7             same thing.

 8   02:47           Oh -- right here by the alley by the Police

 9             department and all of that, passing that little

10             school.

11   02:54           Yeah.   Same thing again.       But I told him he

12             could run my license; it's good.          We

13             [inaudible] we -- my license good.           I'm trying

14   03:12     to get to my car, man.        I didn't think about

15             none of that mess. I'm saying -- what am I

16   03:16     doing?    I got tires in the car.        Two in the

17             back seat and two in the boot.

18   03:21           MR. SHARPE: They say we ran a stop light --

19             I mean, we ran a stop sign?

20                   OFFICER HELMS: Ran a stop sign, and the

21   03:24     driver didn't have his seatbelt on.

22                   MR. SHARPE: We stopped at the stop sign.

23                   OFFICER HELMS: You ran right out in front

24   03:27     of a police officer --




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 5 of 25
                                          Experts
                                  800-446-1387
                                                                           6

 1                   MR. STATON: They said I ran --

 2                   OFFICER HELMS: That's why --

 3   03:28           MR. SHARPE: Y'all got a stop sign too.

 4                   MR. STATON: I stopped at the stop sign.

 5             The officer pulled --

 6   03:30           OFFICER HELMS: Huh?

 7                   MR. SHARPE: Y'all got a stop sign too.

 8                   OFFICER HELMS: Yep.

 9   03:32           MR. STATON: Oh, you ran the stop sign --

10                   MR. SHARPE: So how we run in front of

11             y'all, if y'all got a stop sign?

12   03:34           OFFICER HELMS: You were right in front of

13             us.    You ran the stop sign in front of the

14             other officer --

15   03:37           MR. STATON: I was at a stop sign.          He was

16             coming --

17                   OFFICER HELMS: The other officer stopped

18   03:39     y'all before we could.

19                   MR. STATON: No, I was --

20                   MR. SHARPE: He did not stop us.

21   03:42           OFFICER HELMS: Huh?

22                   MR. STATON: -- [inaudible] stop sign.

23                   MR. SHARPE: We're -- y'all stopped us.

24   03:43           MR. STATON: I was at the stop sign.          He was




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 6 of 25
                                          Experts
                                  800-446-1387
                                                                           7

 1             coming to one.

 2                    OFFICER HELMS: That way doesn't have a stop

 3   03:44     sign.

 4                    MR. STATON: They said I --

 5                    MR. SHARPE: Can we walk to it right now?

 6   03:48            OFFICER HELMS: No.

 7                    MR. STATON: So they called --

 8                    MR. SHARPE: Y'all got a stop sign.

 9   03:51            MR. STATON: -- two, three cars now.

10                    OFFICER HELMS: Well, you had a sign behind

11             you.    You ran that one, and no seatbelt.

12   03:55            MR. STATON: So he called in two, three

13             cars, the same thing they did last time.

14                    MR. SHARPE: We stopped at both stop signs.

15   04:01            MR. STATON: Yeah, we did.       Stopped at a

16             whole lot of stop signs.          He was --

17                    MR. SHARPE: That car --

18   04:03            MR. STATON: -- the one that pulled out.

19                    MR. SHARPE: The car came across the tracks,

20             and then we went, and then y'all came from the

21   04:07     right side.     And y'all -- y'all had a stop

22             sign, so then how did we stop in front of

23             y'all?

24   04:12            MR. STATON: I'm telling you guys, that's




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 7 of 25
                                          Experts
                                  800-446-1387
                                                                           8

 1             why I should have went the highway, man.            I do

 2             not got time for this.        And they're calling --

 3   04:16     they got three, four cars.

 4                   OFFICER ELLIS: Did you put that one on

 5             there?    Stop sign, seat belt.

 6   04:22           MR. STATON: Man, we ain't got it -- we

 7             clean.    I got a good drivers license.         It's the

 8             same thing they did last time, all [inaudible]

 9   04:29           OFFICER HELMS: Hey, you got an ID on you?

10                   MR. STATON: No, I ain't -- I'm about tired

11             of this mess, man.       It's the same thing they

12   04:37     did last time, and they acted like they didn't

13             do nothing to us whenever -- when we had to go

14             to court behind it.

15   04:42           MR. SHARPE: Naw --

16                   MR. STATON: It's the same thing.

17                   OFFICER HELMS: What's that?

18   04:44           MR. SHARPE: No.

19                   OFFICER HELMS: Okay.        What's your name.

20                   MR. SHARPE: For what?

21   04:48           MR. STATON: He should have ran my license,

22             seen that --

23                   OFFICER HELMS: I just like to know who I'm

24   04:49     out with.




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 8 of 25
                                          Experts
                                  800-446-1387
                                                                           9

 1                    MR. STATON: -- we was good, and let us go.

 2                    MR. SHARPE: I'm good.

 3   04:52            OFFICER HELMS: Okay.       All right.

 4             [Inaudible]

 5                    MR. STATON: Talking about I didn't have a

 6   04:54     seat belt on and all this.         He should have ran

 7             -- man, that ain't got nothing to do with it.

 8             That ain't got nothing to do with it.

 9   05:02            You gonna give me a seat belt ticket, give

10             me a ticket and let me go.         That's all he gotta

11             do.

12   05:07            MR. SHARPE: And they pulling off four or

13             five cars --

14                    MR. STATON: Yeah, you pulling off four or

15   05:08     five cars --

16                    MR. SHARPE: Here we go again.

17                    MR. STATON: -- to give me a seat belt

18             ticket.

19   05:10            MR. SHARPE: We got tires in the back.

20                    MR. STATON: He ain't gotta do all that,

21             man.    All he gotta do is give me a seat belt

22   05:13     ticket and let me go.

23                    MR. SHARPE: We just came from the Wal-Mart

24             --




         Case 4:19-cv-00157-D Document  1-2
                              Legal Media    Filed 11/03/19 Page 9 of 25
                                          Experts
                                  800-446-1387
                                                                        10

 1   05:18           MR. STATON: They called three, four cars --

 2                   MR. SHARPE: -- getting new tires put on --

 3                   MR. STATON: I'm getting tired of this

 4   05:19      police mess, man.      I'm trying to get my car and

 5              [inaudible]

 6                   MR. SHARPE: They said we ran a stop sign.

 7   05:23      We stopped at a stop sign.

 8                   MR. STATON: Good God.

 9                   MR. SHARPE: After we leave, I'm gonna show

10   05:27      y'all exactly what -- where we went at.

11                   MR. STATON: I'm so tired.        I seen one of

12              them follow me the whole while, from the time I

13   05:37      turned left by your house, following a car

14              because they see two black people, man.           I'm on

15              [inaudible]

16   05:46           I ain't worried.      I got no [inaudible].        I

17              need -- I need them to let me go.          You done ran

18              my stuff.    Dijon already recording.

19   05:59           I'm so tired to have to keep messing with

20              these folk, man.      Good God.     I'm gonna

21              definitely get names this time, though.

22   06:10           MR. SHARPE: They say we ran the stop sign.

23                   MR. STATON: They talking about ran the stop

24              sign.




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 10 of 25
                                   800-446-1387
                                                                        11

 1   06:12           MR. SHARPE: And we stopped.

 2                   MR. STATON: We didn't run no [inaudible]

 3              stop sign.     I stopped, and another cop was

 4   06:16      trying to go straight in front of us.           I think

 5              they were already calling them, because he

 6              followed me three, four stop signs down.

 7   06:23           Who?    How are we spending time --

 8                   MR. SHARPE: [inaudible]

 9                   MR. STATON: My tires are brand new, and I

10   06:31      got the Wal-Mart --

11                   MR. SHARPE: We went and got the tires

12              nowhere near here.

13   06:35           MR. STATON: [Inaudible] I'm tired, man.            He

14              supposed to run my name and see that I'm

15              straight and let us go.           That's what he's

16   06:41      supposed to do.

17                   They doin' all this extra mess, talking

18              about no seat belt.       Give me a seat belt ticket

19   06:47      and let me leave, then.

20                   You clearly see we got brand new tires in

21              the car, so what could we be doing with four

22   06:53      tires in the car?

23                   I have.    I'm getting tired of getting

24              pulled over.     These dudes petty, man.        Y'all




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 11 of 25
                                   800-446-1387
                                                                        12

 1   07:02      gonna [inaudible]

 2                    MR. SHARPE: They got us out here -- this is

 3              all on running a stop light -- I mean, running

 4   07:07      -- running your license.

 5                    MR. STATON: I don't know what y'all are

 6              talking about.      Let them do this -- this right

 7   07:11      here is holding me up from getting my car.

 8                    Clearly -- he talking about what we're

 9              doing, and you see two tires in the back and

10   07:17      two tires in the boot.

11                    It ain't no yelp.      Whoever back there

12              yelping, it ain't no stop lights by the school.

13   07:35      They stop signs.

14                    Talking about we didn't run a [inaudible]

15              stop sign.     I watched the dude follow me every

16   07:42      time.    That would have been stupid to run the

17              stop sign.     He been following me the whole

18              while.

19   07:47            That man seen two black people, and Dijon

20              with some glasses on.       They thinking drug

21              dealer.

22   07:52            I'm a [inaudible] but I know that's what it

23              is.     And I'm out here with a long-sleeved shirt

24              on and some basketball shorts.         Talking about




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 12 of 25
                                   800-446-1387
                                                                        13

 1   07:58      where we going, and you see tires in the car.

 2              No.   That's called harassment.        Ain't no

 3              running no stop sign, ain't no lights, no

 4   08:05      stoplights on the --

 5                    MR. SHARPE: We definitely stopped.

 6                    MR. STATON: We ain't even on the main

 7   08:08      street.    We on the street with the school.

 8              There ain't no stoplights out there.

 9                    And it take them that long to run the li --

10   08:15      he out here talking to his buddy in the back,

11              [inaudible] him call three, four cars.           And the

12              truck that asked me for my name, he leave.

13   08:22            So if you gonna give me a ticket for no

14              seat belt, you know what you're supposed to do?

15              You hold him until -- you not gonna get

16   08:27      nothing.    Ain't nobody got no charge or no

17              warrants.    Come on, man, let me go.        If you're

18              gonna give me a ticket, give me a ticket and

19   08:32      let me go.

20                    Man, the tires are right there in the boot.

21              You gonna tell me that -- that man can see that

22   08:38      I got the paper right in my hand.

23                    MR. SHARPE: And walked right up to the car.

24                    MR. STATON: -- and walked right up to the




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 13 of 25
                                   800-446-1387
                                                                          14

 1   08:42      car.    You holding us here just to hold -- that

 2              man, he was coming from behind, converges.            He

 3              seen us turn, and he turned right behind us.

 4   08:52             MR. SHARPE: We've [inaudible] y'all.          We

 5              just gonna -- I'm recording every time we get

 6              stopped.

 7   08:55             MR. STATON: Yeah, he converges when I --

 8                     MR. SHARPE: -- as well as y'all should.

 9                     MR. STATON: -- [inaudible] Regional,

10   08:57      whatever it's called.       He was waiting over

11              there.

12                     MR. SHARPE: We good so far, but --

13   09:00             MR. STATON: So, what kind of stoplight?

14              There ain't no stoplights in the middle --

15                     MR. SHARPE: We didn't run no stop sign,

16   09:03      though.

17                     MR. STATON: There ain't no stop lights --

18                     MR. SHARPE: I definitely know that.

19   09:05             MR. STATON: Regional.      Yeah.   Regional

20              accepted.    So where a stop light at?         Ain't no

21              stop lights, man.

22   09:12             You gonna give me a ticket, give it to me.

23              He pulled behind because he seen two young

24              black people driving.       That what it was.




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 14 of 25
                                   800-446-1387
                                                                        15

 1   09:18      There's no stoplights on this street nowhere.

 2              I stopped at all three stop signs.

 3                   Yeah, I know that.       Yeah.     And I was

 4   09:31      getting ready to go left like you did on that

 5              [inaudible] street and pick up my car and keep

 6              moving.     That's all.

 7   09:46           By Sam's and Fred's?          I don't even know

 8              Sam's and Fred's.      I didn't even go that way.

 9              I went straight across from Regional, past --

10   09:53      down past the school like you did, and make

11              that left over the railroad track and go down

12              that straight road.

13   10:06           Back there talking.          They could have

14              clearly gave me a ticket if I -- if it was a

15              seatbelt ticket and said okay, you guys have a

16   10:12      good day.

17                   Because the one that called me -- or asked

18              my name and took all of the information, he

19   10:15      took off in the truck --

20                   MR. SHARPE: After he asked --

21                   MR. STATON: Two other ones came -- after he

22   10:18      asked.

23                   MR. SHARPE: And then somebody else come and

24              see --




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 15 of 25
                                   800-446-1387
                                                                        16

 1   10:21            MR. STATON: And it looked like the officer

 2              they got for [inaudible]

 3                    MR. SHARPE: Ring around the rosies here,

 4   10:22      they got going on.

 5                    MR. STATON: -- the one that was in the

 6              truck, I recognized him.          Big, tall, with like

 7   10:26      receding hairline.

 8                    MR. SHARPE: Tim Green.

 9                    MR. STATON: Tim Green.        No, man [inaudible]

10   10:37      he probably got like suspended or something.

11              All they supposed to do is give me a ticket and

12              let me move.     That's it.       That dude seen black

13   10:51      folk, man.     If he was gonna stop me for a seat

14              belt, he would have been stopping me.

15                    MR. SHARPE: He would have been came back.

16   10:55            MR. STATON: He followed me the whole while.

17                    MR. SHARPE: -- and gave us the ticket.

18                    MR. STATON: He was at the stoplight at

19   10:57      Regional.    He was at the stop sign.        When I

20              turned left, he -- a car came.

21                    He waited, and then he rode behind me all

22   11:03      the way down the whole street.         And -- I know

23              it.   Three cars come from three different ways.

24                    That's crazy.     I know there ain't no




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 16 of 25
                                   800-446-1387
                                                                        17

 1   11:14      stoplight or [inaudible] anything, man, that

 2              [inaudible] was just gonna go for it.           No, sir,

 3              I ain't going for it.

 4   11:20             I already know what it is.       Stereotyping.

 5              They see Dijon looking like he cool [inaudible]

 6              glasses and all that, and thought he had

 7   11:28      something.

 8                     And I'm here with a dirty shirt on and some

 9              basketball shorts, no socks, so you know I

10   11:33      can't do but so much.       And he done called three

11              officers.    You know I can't do but so much,

12              man.

13   11:42             OFFICER HELMS: What have we got?        Facebook

14              Live, cous?

15                     MR. SHARPE: Yeah --

16   11:44             OFFICER HELMS: We ain't gonna do Facebook

17              Live, because that's an officer safety issue.

18                     MR. SHARPE: Man, get off my phone, man.

19   11:49      Look at your boy.      Look at your boy.

20                     MR. STATON: I'm saying, why you grabbing on

21              him, man?    Because he got his phone on?         You

22   11:54      can't be grabbing on him, dog.

23                     OFFICER ELLIS: Look at me.       You got three

24              citations.




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 17 of 25
                                   800-446-1387
                                                                        18

 1   11:57            MR. STATON: Okay.

 2                    OFFICER ELLIS: Failure to wear your

 3              seatbelt --

 4   11:58            MR. STATON: Okay.

 5                    OFFICER ELLIS: -- failure to yield at the

 6              stop sign right there --

 7   12:00            MR. STATON: Okay.

 8                    OFFICER ELLIS: -- and you got failure to

 9              carry your drivers license.

10   12:06            MR. STATON: Okay, that's cool.

11                    OFFICER ELLIS: All three of those

12              citations, you can go online right there --

13   12:08            MR. STATON: I will.         I know exactly how it

14              works.    Thank you, man.

15                    OFFICER ELLIS: You got any questions for

16   12:11      me?

17                    MR. STATON: No.     I'm good.

18                    OFFICER ELLIS: Okay.         In the future, guys,

19              this Facebook Live stuff, if you recording --

20   12:16            MR. STATON: Hey, look, man --

21                    OFFICER ELLIS: -- listen to me.

22                    MR. STATON: Not -- not y'all, but boy we

23   12:18      had some shit going --

24                    OFFICER ELLIS: Okay.




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 18 of 25
                                   800-446-1387
                                                                        19

 1                   MR. STATON: -- on in Greenville, policeman

 2   12:21      --

 3                   OFFICER ELLIS: Okay.         That's --

 4                   MR. SHARPE: We got some shit going on with

 5   12:23      you, too.    I don't know why you grabbing me.          I

 6              don't know why you grabbing me.

 7                   MR. STATON: We ain't trying to say today,

 8   12:28      no [inaudible]

 9                   MR. SHARPE: Your man just grabbed me -- you

10              seen him grab my -- my seat belt and grab on me

11   12:32      and everything.

12                   OFFICER ELLIS: Facebook Live --

13                   MR. SHARPE: P. Helms --

14   12:33           OFFICER ELLIS: Hey, I'm talking to you.

15                   MR. STATON: He talking -- he talking to the

16              other dude.

17   12:36           MR. SHARPE: No, you talking to him.

18                   OFFICER ELLIS: I'm talking to you.

19                   MR. SHARPE: Okay, but --

20   12:40           OFFICER ELLIS: Facebook Live --

21                   MR. STATON: Yeah.

22                   OFFICER ELLIS: -- we're not gonna have,

23   12:41      okay, because that lets everybody y'all follow

24              on Facebook that we're out here.          There might




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 19 of 25
                                   800-446-1387
                                                                         20

 1              be just one me next time --

 2   12:47           MR. STATON: Yeah.

 3                   OFFICER ELLIS: -- okay.         It lets everybody

 4              know where y'all are at.          We're not gonna have

 5   12:50      that.

 6                   MR. STATON: Right.

 7                   OFFICER ELLIS: If you were recording, that

 8   12:51      is just fine.

 9                   MR. STATON: Okay.

10                   OFFICER ELLIS: We record, too.          So in the

11   12:55      future, if you're on Facebook Live, your phone

12              is gonna be taken from you?

13                   MR. SHARPE: How? Is that a law?

14   12:58           OFFICER ELLIS: And if you don't want to

15              give up your phone, you'll go to jail.

16                   MR. SHARPE: Is that a law?

17   13:02           OFFICER ELLIS: That's an officer safety

18              issue.

19                   MR. STATON: You know --

20   13:03           OFFICER ELLIS: That's the RDO.

21                   MR. STATON: -- the last situation we had,

22              the officer --

23   13:05           MR. SHARPE: That's not a law.

24                   MR. STATON: -- beat a guy up --




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 20 of 25
                                   800-446-1387
                                                                        21

 1                   OFFICER ELLIS: That's the RDO.

 2   13:07           MR. STATON: -- and then didn't have his

 3              body cam on.     Like I said, after that happened,

 4              man, I don't trust no cops.

 5   13:11           OFFICER ELLIS: I understand that.

 6                   MR. STATON: I'm sorry.

 7                   OFFICER ELLIS: If I had that happen to me,

 8   13:14      I'd probably --

 9                   MR. STATON: Yeah.

10                   OFFICER ELLIS: -- be in the same situation.

11   13:16           MR. STATON: Yeah, man.

12                   OFFICER ELLIS: But to let you know, you can

13              record on your phone --

14   13:18           MR. STATON: And you got to, for a

15              precaution.

16                   OFFICER ELLIS: -- but Facebook Live is not

17   13:19      gonna happen.

18                   MR. STATON: Okay.       That's cool.

19                   OFFICER ELLIS: Do you understand,

20   13:21      passenger?

21                   MR. SHARPE: I got you.

22                   OFFICER ELLIS: If I see it again, you ain't

23   13:14      gonna have that.      All right?

24                   MR. SHARPE: Wait, let me put my seatbelt




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 21 of 25
                                   800-446-1387
                                                                         22

 1              on.

 2   13:27             MR. STATON: Now come on.      I'm telling you,

 3              [inaudible] Facebook Live, I don't see how.

 4                     MR. SHARPE: P. Helms getting a lawsuit.

 5   13:34             MR. STATON: You heard all that mess, didn't

 6              you?

 7                     MR. SHARPE: P. Helms getting a lawsuit.

 8   13:35             MR. STATON: All of these [inaudible] cases

 9              --

10                     MR. SHARPE: Y'all heard what they just

11   13:37      said.

12                     MR. STATON: I'm telling Dijon, then the

13              officer --

14   13:39             MR. SHARPE: Did you hear what they just

15              said?    Did you just see the man grabbing on me?

16              Y'all see what the fuck I be talking about.

17   13:45             Y'all see what the fuck I be talking about.

18              Y'all think we just be lying and shit.           Y'all

19              just seen the nigger grab on me, on Live, grab

20   13:50      the phone, grab the seat belt, and grab my

21              shirt.    Y'all just seen this shit.        P. Helms.

22              P. Helms will be getting a lawsuit.          Will be

23   13:58      getting a lawsuit.      Share my fucking shit.

24                     Y'all think niggers be lying and shit.




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 22 of 25
                                   800-446-1387
                                                                         23

 1              Y'all think niggers be really lying.           This is

 2   14:06      what's going on in Greenville.         This is what's

 3              going on in Greenville, Greenville/Winterville.

 4              This is what's going on in Greenville and

 5   14:12      Winterville.

 6                    This is what happened to us.        Greenville

 7              Police Department, a police department y'all

 8   14:18      love, Protect and Serve, and they harassing --

 9              they just gave this man three citations for no

10              reason.     For no reason.

11   14:27            MR. STATON: [inaudible] no stop sign. If he

12              couldn't search and find that and all that --

13                    MR. SHARPE: For no reason.

14   14:29            MR. STATON: My license was clean.

15                    MR. SHARPE: Y'all just seen the man grab on

16              me.

17   14:31            MR. STATON: You tell me you stop me for a

18              seat belt, but you didn't --

19                    MR. SHARPE: Y'all just seen the man grab on

20   14:33      me.

21                    MR. STATON: And then you [inaudible]

22                    MR. SHARPE: Now, what the fuck we gonna do

23   14:37      about it?

24                    MR. STATON: -- reached in the car to Dijon




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 23 of 25
                                   800-446-1387
                                                                            24

 1              phone and then grabbed the guy's seat belt.

 2   14:41           MR. SHARPE: What are we gonna do about it?

 3              The same way they did in Greenville.           The same

 4              way they did in Greenville.           Share my shit.

 5   14:48      Stop playing with me, man.          That's what the

 6              fuck I'm talking about.           That's why I'm doing

 7              what the fuck I'm doing.

 8   14:50           Y'all just seen exactly what they would

 9              have had.     What if he went into -- he didn't

10              decide to reach?      He would have reached for his

11   14:55      gun instead.

12                   Come on, man.      Hey, you on camera.      They

13              don't give a fuck.      Y'all crazy, man.       That

14   15:02      shit crazy.     I know y'all just seen this shit.

15              That shit crazy.      We got tires in the back.

16                   MR. STATON: They always trying to fuck with

17   15:11      somebody.

18                   MR. SHARPE: We got tires in the back.             We

19              got tires in the back, man.          Hey, look --

20   15:16           MR. STATON: I ain't going to jail -- I

21              ain't going to no damn jail.

22              [END OF VIDEO]

23

24




         Case 4:19-cv-00157-D Document  1-2Experts
                               Legal Media   Filed 11/03/19 Page 24 of 25
                                   800-446-1387
                                                                    25

 1                          CERTIFICATE

 2

 3    State of North Carolina

 4    County of Johnston

 5

 6          I, Nicole Fleming, do hereby certify that the

 7    foregoing pages represent a true and accurate

 8    transcription of the above-referenced recording to

 9    the best of my ability.

10

11          I further certify that I am not counsel for,

12    nor in the employment of any of the parties to this

13    action; that I am not related by blood or marriage

14    to any of the parties, nor am I interested, either

15    directly or indirectly, in the results of this

16    action.

17

18          In witness whereof, I have hereto set my hand,

19    this the 13th day of February, 2019.

20

21

22    Nicole Fleming

23    Court Reporter

24




     Case 4:19-cv-00157-D Document  1-2Experts
                           Legal Media   Filed 11/03/19 Page 25 of 25
                               800-446-1387
